

116 HR 2594 IH: Rural Access to Hospice Act of 2019
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2594IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Kind (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for payments for certain rural health
			 clinic and federally qualified health center services furnished to hospice
			 patients under the Medicare program.
	
 1.Short titleThis Act may be cited as the Rural Access to Hospice Act of 2019. 2.Medicare payment for certain Federally qualified health center and rural health clinic services furnished to hospice patientsSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended—
 (1)in subsection (o), by adding at the end the following new paragraph:  (4)Payment for attending physician services furnished by Federally qualified health centers to hospice patientsIn the case of services described in section 1812(d)(2)(A)(ii) furnished on or after January 1, 2020, by an attending physician (as defined in section 1861(dd)(3)(B), other than a physician or practitioner who is employed by a hospice program) who is employed by or working under contract with a Federally qualified health center, a Federally qualified health center shall be paid for such services under the prospective payment system under this subsection.; and
 (2)by adding at the end the following new subsection:  (x)Payment for attending physician services furnished by rural health clinics to hospice patientsIn the case of services described in section 1812(d)(2)(A)(ii) furnished on or after January 1, 2020, by an attending physician (as defined in section 1861(dd)(3)(B), other than a physician or practitioner who is employed by a hospice program) who is employed by or working under contract with a rural health clinic, a rural health clinic shall be paid for such services under the methodology for all-inclusive rates (established by the Secretary) under section 1833(a)(3), subject to the limits described in section 1833(f)..
			